AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                  Eastern District
                                                  __________       of North
                                                               District     Carolina
                                                                        of __________


                    TAMER ESCANDER                                 )
                             Plaintiff                             )
                                v.                                 )      Case No.   5:20-cv-00589
    RYAN MCCARTHY, U.S. Secretary of the Army                      )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff Tamer Escander                                                                                              .


Date:          10/10/2020                                                                    /s/Timothy Coffield
                                                                                              Attorney’s signature


                                                                                        Timothy Coffield (NC #51888)
                                                                                          Printed name and bar number
                                                                                              COFFIELD PLC
                                                                                        106-F Melbourne Park Circle
                                                                                         Charlottesville, VA 22901

                                                                                                    Address

                                                                                             tc@coffieldlaw.com
                                                                                                E-mail address

                                                                                               (434) 218-3133
                                                                                               Telephone number

                                                                                               (434) 321-1636
                                                                                                 FAX number


            Print                        Save As...                                                                     Reset




                       Case 5:20-cv-00589-BR Document 18 Filed 11/10/20 Page 1 of 1
